Title: To James Madison from John Gavino, 19 August 1802
From: Gavino, John
To: Madison, James


					
						No. 96
						Sir
						Gibraltar 19. August 1802
					
					Being without the honor of any of your favours I beg leave to be referrd to my last No. 95.
					I have now the pleasure to inform you that Consul Simpson of Tanger advised me of his 

having settled the differences with the Emperour of Morroco, & that the order to his Cruisers for taking 

American Vessels was withdrawn; for further particulars referr to said Gentlemans Dispatches enclosed.
					Comodor Morris in the Chesapeake & the Schooner Enterprize Saild yesterday for Leghorn 

with about 11 Sail of our Vessels, & near as many Swedes.  He is also to take up those that are detaind 

on the Coast of Spain.  By the last Information I find five Tripolin Cruisers were Still out.  The Adams 

Capn. Campbell is Cruising behind the Rock, and I find the Boston is coming down wth. Several of ours, 

and Swedish Vessels under her Convoy.
					The Portuguese Squadron is reinforced by another 74 Gun ship, so that there are two of them, 

four frigates, and three Briggs, all which it is said goes to Cruise off Algiers.
					I herewith inclose the list of the last Six Months arrivals at this Port, and have the honor to 

be—Sir Your most obedt. & most he. Servt.
					
						John Gavino
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
